Citation Nr: 9932011	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  95-32 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1943 
to July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied service connection for 
post-traumatic stress disorder (PTSD) and hypertension.

The Board observes that by rating decision in February 1999, 
the RO established service connection for PTSD and assigned a 
30 percent disability rating.  This action constituted a full 
grant of the benefit sought as to that issue (service 
connection).  No appeal was initiated and completed from the 
February 1999 rating decision assigning a 30 percent rating, 
and the issue of entitlement to an increased rating for the 
veteran's PTSD is therefore not in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Holland v. 
Gober, 10 Vet. App. 433 (1997).


FINDINGS OF FACT

1.  The veteran's hypertension was not present during or 
within one year of active service and is not otherwise 
related to his period of active duty.

2.  The veteran's service-connected PTSD aggravated his 
hypertension.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during the 
veteran's active military service, nor may hypertension be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (1999).
2.  Service connection for the degree of aggravation to 
hypertension which is proximately due to or the result of 
PTSD symptomatology is warranted.  38 C.F.R. § 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from hypertension that 
had its onset during service.  He also asserts that his 
hypertension has been aggravated by his service-connected 
PTSD.

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
That is, the Board finds that the veteran has submitted a 
claim which is plausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board also finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service incurrence for hypertension will 
be presumed if it becomes manifest to a compensable degree 
within the year after service.  See 38 U.S.C.A. § 1101, 1137; 
38 C.F.R. §§ 3.307, 3.309.  As noted previously, the veteran 
was granted service connection for PTSD in February 1999.

The veteran's June 1943 service entrance examination reflects 
a blood pressure reading of 144/88.  In July 1944 the veteran 
suffered a shell fragment wound to his neck and thigh.  A 
January 1945 service medical record shows a blood pressure 
reading of 132/80.  The file does not contain a service 
separation examination.
A June 1949 VA examination reflects a blood pressure reading 
of 136/84; his cardiovascular system was described as normal.

An April 1995 VA examination indicates that the veteran was 
diagnosed with essential hypertension and arteriosclerotic 
cardiovascular disease.

VA outpatient treatment records from September 1995 to 
November 1998 reflect ongoing treatment for the veteran's 
hypertension and heart disease.  In an October 1995 record, 
the veteran's VA physician stated that the veteran's blood 
pressure control had been compromised by his untreated PTSD.  
The physician further stated that the veteran's anxiety state 
had independently raised his blood pressure and had 
interfered with his compliance in treatment.

A February 1999 VA examination included diagnoses of 
essential hypertension and heart disease.  The examiner 
opined that there was no significant relationship between the 
veteran's psychiatric problems and his hypertension.  He 
further remarked that the question of whether the veteran's 
hypertension was a service-related problem had not been 
"solved."

The service medical records show no hypertension, and there 
is no post-service medical evidence of record indicative of 
hypertension during the years immediately after service.  
While the veteran has indicated that he was treated for 
hypertension shortly after service, it is apparent that the 
medical records are no longer available, and a diagnosis of 
hypertension is not apparent in the record until decades 
after service.  The record is also devoid of medical evidence 
of a nexus between the veteran's hypertension and any remote 
event of service.  Thus, the veteran's hypertension was not 
incurred in or aggravated during the veteran's active 
military service, nor may hypertension be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1137, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999).  
The question remains whether hypertension was caused or 
aggravated by a service-connected condition.  The veteran 
contends, in essence, that his hypertension is etiologically 
related to his service-connected PTSD.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exists, and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service 
connection may be granted for the degree to which a 
nonservice-connected disorder is aggravated by a service-
connected disorder.  When aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(a); Allen, 
supra.

The Board finds that the medical evidence in this case is in 
relative equipoise on the question of whether the veteran's 
service-connected PTSD has aggravated his hypertension.  The 
February 1999 VA examiner provided an opinion that goes 
against the claim for secondary service connection, and this 
opinion is supported by a reasonable rationale.  The 
physician indicated that medical literature on stress as a 
cause of hypertension was limited, and he added that "most 
authorities" do not accept stress as a major etiologic factor 
in hypertension.  On the other hand, the October 1995 
opinion, which clearly supports the claim that the veteran's 
PTSD aggravated his hypertension, was provided by his primary 
care physician.  The Board finds it to be of significance due 
to the fact that the physician was familiar with the 
veteran's medical history and current course of treatment.  
Under governing law, the veteran and his claim are accorded 
the benefit of the doubt in resolving such a matter, and 
service connection is therefore warranted for the degree of 
aggravation of hypertension which is attributable to PTSD 
symptomatology.  38 C.F.R. § 3.310(a); Allen.









ORDER

Service connection for the degree of aggravation of 
hypertension proximately due to or the result of PTSD is 
granted.  




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals


 

